Title: Thomas Jefferson to Jeremiah A. Goodman, 31 December 1811
From: Jefferson, Thomas
To: Goodman, Jeremiah A.


          
                  Sir 
                  Monticello Dec. 31. 11.
          The people arrived here on the evening of Saturday the 28th with every thing well except 1. hog tired & killed on the road. the articles for Dick to carry back will be now soon ready to put on board his waggon, but it is now raining, so that it is not likely he will set off today. the inclosed paper will tell you what they are & what is to be done with them.
			 
		  
			 
			 we are in
			 very great want of the pair of oxen from Poplar forest, as only 1. pair of those we have are worth a farthing for work. as soon as you can spare the other pair I must get you to send them here.
			 the
			 day I left Poplar Forest I met many carts with a pr of oxen & a horse carrying a hhd of tobo to Lynchbg and with great ease. it occurred to me that instead of making another waggon as I hinted to you, we had much better adopt this mode of carrying our tobo to market, & wheat also. each plantation might equip 2. such carts, so as with the waggon they might send 5 hhds of tobo 
                   or 160. bushels of wheat a day to market. if you see no difficulty in this you had better engage the wheels, to be made strong as those I saw there, to be ready as soon as may be.every consideration urges the sending all our tobo to Richmond without the loss of a moment which 
                  can be avoided.
			 I mentioned to mr Darnell to have the stock taken off of the clover immediately. I shall be glad to recieve by post the list of stock at both places as soon as it is taken. Accept my best wishes
          
            Th:
            Jefferson
        